Citation Nr: 1744989	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-00 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for a left lower leg disorder.

2.  Entitlement to an initial rating in excess of 20 percent for a left ankle disability.

3.  Entitlement to an initial rating in excess of 20 percent for a left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1969 to June 1971.

This matter comes to the Board of Veterans' Appeal (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In October 2014, the Board remanded the appeal to provide the Veteran with the video hearing he had requested in connection with his appeal.  However, while the appeal was in remand status, the Veteran failed to appear for either his initial February 2015 hearing or the rescheduled hearing in June 2015.  Therefore, the Board considers his hearing request withdrawn.  In August 2016, the Board again remanded the appeal for additional development.


FINDINGS OF FACT

1.  The Veteran without good cause failed to report for post-remand VA examinations dated in October 2016 and March 2017. 

2.  The Veteran's left lower leg disorder is manifested by complaints of pain at all times during the pendency of the appeal.

3.  The Veteran's left ankle is not ankylosed at any time during the appeal.

4.  The preponderance of the evidence shows that the Veteran's left foot disorder, which is manifested by mild or minimal pain with motion, 50 percent in lost toe motion, decreased range of motion of the foot, moderate edema and weakness as well as the mild tenderness does not have adverse symptomatology that equates to a severe foot injury at all times during the pendency of the appeal.


CONCLUSION OF LAW

1.  The criteria for a 10 percent rating, but no more, for a left lower leg disorder have been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Codes 5275 (2016).

2.  The criteria for an initial rating in excess of 20 percent for a left ankle disability have not been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Codes 5271 (2016).

3.  The criteria for an initial rating in excess of 20 percent for a left foot disorder have not been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his left lower leg, left ankle, and left foot disorders meet the criteria for higher ratings at all times during the pendency of the appeal.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Moreover, the United States Court of Appeals for Veterans Claims (Court) in Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016) held that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to the evaluation of musculoskeletal disabilities under Diagnostic Codes predicated on range of motion measurements.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lastly, the Board notes that governing regulations are clear that when, as here, entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a veteran, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b).  38 C.F.R. § 3.655(a).  Subsection (b) of 38 C.F.R. § 3.655 provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, like the current claims for higher initial evaluations, the claims shall be rated based on the evidence 

a.  The Left Lower Leg Disorder

The August 2010  rating decision granted the Veteran service connection for a left lower leg disorder and rated it as non compensable under 38 C.F.R. § 4.71a, Diagnostic Code 5275.

Under Diagnostic Code 5275 when the shortening of the lower extremity is from 1-1/4 to 2 inches (3.2 cm 5.1 cm) a 10 percent rating is assigned and when the shortening of the lower extremity is from 2 to 2-1/2 inches (5.1 cm to 6.4 cm) a 20 percent rating is assigned.  

With the above criteria in mind, the Board notes that at all times during the pendency of the appeal the Veteran in writings to VA has complained, in substance of left lower leg pain.  Moreover, when last examined by VA in April 2010 he complained of pain in his left lower extremity and the examiner noted that he took two medications to treat his pain.

The Board finds the Veteran complaints of left lower leg pain both competent and credible because it is something he can feel and it is consistent with the nature of his service-connected disability.  See Davidson.  Thus, taking into account 38 C.F.R. §§§ 4.40, 4.45 4.59 the Board finds that the Veteran's symptoms meet the criteria for a 10 percent schedular rating.  38 C.F.R. § 4.71a; Also see Southall-Norman.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  Fenderson.

However, the Board finds that the Veteran does not meet the criteria for more than a 10 percent rating.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  The Board has reached this decision because the existing record does not show his left lower leg is manifested by shortening of the lower extremity which is at least 2 to 2-1/2 inches (5.1 cm to 6.4 cm).  In fact, the only medical evidence that addresses the Veteran's left leg shortening is the February 2004 evaluation conducted by Dr. Jeffrey Malumed in which he opined that the left leg was approximately 1/4 or 1/2 inch shorter than his right leg and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In this regard, the Board remanded the appeal on two occasions to provide the Veteran with a VA examination to obtained needed medical opinion evidence as to the severity of his disability.  However, the Veteran without good cause failed to show for both the October 2016 and March 2017 VA examination.  Moreover, in March 2017 and April 2017 letters to the Veteran as well as the January 2014 and July 2017 supplemental statements of the case the Veteran was notified that if he failed to show for his VA examination VA would adjudicate his appeal based on the evidence of record.  Therefore, the Board must adjudicate the severity of his left lower leg disorder based on the evidence of record.  See 38 C.F.R. § 3.655 (2016); Hyson v. Brown, 5 Vet. App. 262 (1993) ) (holding that, while the VA does have a duty to assist the veteran (appellant) in the development of a claim, that duty is not limitless.  In the normal course of events, it is the burden of the veteran (appellant) to keep the VA apprised of their whereabouts.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.).  

b.  The Left Ankle Disorder

The August 2010 rating decision granted the Veteran service connection for a left ankle disorder and rated it as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Initially, the Board finds that Veteran will only be entitled to a rating in excess of 20 percent for his right ankle disorder if it is ankylosed because the 20 percent he already receives meets or exceeds the maximum rating under all the other criteria for rating ankle disorders.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 to 5274 (2016). 

In this regard, Diagnostic Code 5270 provides that ankylosis of either ankle warrants a 20 percent evaluation if the ankle is fixed in plantar flexion at an angle of less than 30 degrees.  A 30 percent evaluation requires that the ankle be fixed in plantar flexion at an angle between 30 degrees and 40 degrees, or in dorsiflexion at an angle between zero degrees and 10 degrees.  Ankylosis at greater angles, or an abduction, adduction, inversion, or eversion deformity warrants a 40 percent rating.  

However, the record does not ever show that the left ankle is ankylosed (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992)).  In fact, when last examined by VA in April 2010 the examiner specifically opined that while the range of motion of the left ankle was limited it was nonetheless 0 to 10 degrees of dorsiflexion  and 0 to 10 degrees of plantar flexion and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin.  Moreover, in the absence of ankylosis, the Board may not rate his service-connected disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Furthermore, and as discussed above, the Board must adjudicate the severity of his left ankle disorder based on the evidence of record because the post-remand record shows that, without good cause, he failed to show for the VA examinations VA had scheduled in connection with this claim.  See 38 C.F.R. § 3.655; Hyson.

Consequently, the Board finds that a higher evaluation is not warranted for the Veteran's service-connected left ankle disorder at all times during the pendency of the appeal.  See 38 C.F.R. § 4.71a; Fenderson.

c.  The Left Foot Disorder

The August 2010 rating decision granted the Veteran service connection for a left foot disorder and rated it as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5284.

38 C.F.R. § 4.71a, Diagnostic Code 5284, provides a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  

As to an increased rating under Diagnostic Code 5284, the Board notes that the terms mild, moderate, moderately severe and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  The use of terminology such as mild or moderate by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

However, the record does not suggest that the disability approximates the degree of severity required for a 30 percent rating.  Specifically, the Board notes that at the April 2010 VA examination the Veteran complained of moderate to severe constant left foot pain which occurs with rest, standing, and walking as well weakness and fatigability.  The Veteran also reported that he had difficulty with prolonged standing and walking for more than ten minutes due to left foot pain.  His treatment records also noted his periodic complaints and/or treatment for left foot pain.  
He takes two medications for his left foot pain

On examination, the Veteran presented with a mild to moderate antalgic gait utilizing a cane.  With active and passive range of motion, the range of motion of all the toes in his left foot was decreased by 50 percent.  However, there was no pain over the toes with range of motion.  With active and passive range of motion, the left foot had dorsiflexion from 0 degrees to 10 degrees, plantar flexion from 0 to 10 degrees, inversion of 0 degrees, and eversion of 0 degrees.  There was evidence of mild or minimal pain with motion.  There was moderate edema.  There was mild to moderate weakness.  There was mild tenderness.  There was no instability.  There was no evidence of callus formation of both feet.  There was no evidence of unusual shoe pattern wear of both shoes to suggest abnormal weight bearing.  The diagnosis was left foot strain with range of motion abnormality.

Treatment records also periodically document the Veteran's complaints and treatment for left foot pain.  However, the Board finds that nothing in these records showed adverse symptomatology worse than what was reported at the above VA examination.  See Colvin.

While the term "severe" is not defined by regulation, the Board finds that it must mean more than the mild or minimal pain with motion, 50 percent in lost toe motion, decreased range of motion of the foot, moderate edema and weakness as well as the mild tenderness reported by the April 2010 VA examiner.  In this regard, the Board notes that to warrant even a 20 percent rating for unilateral flat foot the record would have to contain objective evidence of severe symptoms, including marked deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).  Similarly, to warrant even a 20 percent rating for unilateral claw foot, the record would have to contain objective evidence of all toes tending towards dorsiflexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2016).   

Accordingly, while the term "severe" is not defined by regulation, the Board does not consider the symptoms presented in this case to reflect this level of impairment when considered alongside what the other criteria for rating foot disorders require for a 30 percent rating.  Therefore, the claim for a higher evaluation rating under Diagnostic Code 5284 is denied at all times during the pendency of the appeal.  38 C.F.R. § 4.71a; Fenderson.

Next, the Board finds that the Veteran's symptoms do not meet the criteria for a higher evaluation under one of the other criteria used to rate feet disabilities.  In this regard, the Board notes that the Veteran is already receiving the maximum rating or higher than the maximum rating possible for his left foot disorder under 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5280, 5281, and 5282 (2016).  The Veteran also is not shown to have pes planus at the April 2010 VA examination.  Similarly, the record is negative for a diagnosis of claw foot and/or malunion or nonunion of the tarsal or metatarsal bones.  The Board thus finds that a higher rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, and/or 5283 (2016) is not warranted.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

In reaching the above conclusion the Board has not overlooked the fact that the Veteran has not had a VA examination since April 2010.  However, and as discussed above, the Board finds that it must adjudicate the severity of his left foot disorder based on the evidence of record without a medical opinion that takes into account the Courts holdings in Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) because the post-remand record shows that, without good cause, he failed to show for the VA examinations VA had scheduled in connection with this claim.  See 38 C.F.R. § 3.655; Hyson.

Consequently, the Board finds that a higher evaluation is not warranted for the Veteran's service-connected left foot disorder at all times during the pendency of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284; Fenderson.


ORDER

A 10 percent disability rating is granted for the left lower leg disorder at all times during the pendency of the appeal.

An initial rating in excess of 20 percent for a left ankle disorder is denied at all times during the pendency of the appeal.

An initial rating in excess of 20 percent for a left foot disorder is denied at all times during the pendency of the appeal.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


